Citation Nr: 0908943	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-06 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for residuals of a 
pituitary tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April to November 1995 
and from September 1996 to September 2000.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

As support for her claims, the Appellant testified at a 
November 2006 video conference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.

In January 2007 the Board remanded this case to the RO via 
the Appeals Management Center (AMC) for further development 
and consideration, at the time indicating the case only 
involved one issue - entitlement to service connection for 
headaches due to a pituitary tumor condition.  The Board 
has since decided, however, to bifurcate the claim into two 
separate issues, migraine headaches and the residuals of a 
pituitary tumor, since, as will be explained, one, but not 
the other, has been linked to the Veteran's military service.


FINDINGS OF FACT

1.  According to the medical and other evidence on file, it 
is just as likely as not the Veteran's migraine headaches 
began while she was in service and that they have continued 
since service.

2.  But the medical evidence establishes that her pituitary 
tumor was first diagnosed over one year after her separation 
from service, and the tumor and its associated residuals have 
not been otherwise linked to her military service. 




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in her favor, the 
Veteran's migraine headaches were incurred in service.  38 
U.S.C.A §§ 1131, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.  A brain tumor, including a pituitary tumor, was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of her claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 
2003, prior to the initial adjudication of her claims in 
February 2004.  This letter informed her of the evidence 
required to substantiate her claims and of her and VA's 
respective responsibilities in obtaining supporting evidence.  
A second letter complying with Dingess, which apprised her of 
the downstream disability rating and effective date elements 
of her claims, was sent in March 2006. 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained her service 
treatment records (STRs) and VA treatment records.  VA also 
obtained her private medical records.  The only outstanding 
record is the CT scan from Weed Army Community Hospital, 
which according to an October 2008 letter from the U.S. Army 
Medical Department of Activity is not available.  There is no 
indication of any other outstanding records pertaining to her 
claims.  

VA also afforded the Veteran a medical examination in 
December 2003 to determine whether her headaches and 
pituitary tumor were attributable to her military service.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, no 
further notice or assistance to her is required to fulfill 
VA's duty to assist her in the development of her claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.	Service Connection for Migraine Headaches

The Veteran claims that she has continually suffered from 
migraine headaches since service.  For the reason set forth 
below, the Board finds that the evidence is in relative 
equipoise - i.e., about evenly balanced for and against her 
claim.  Therefore, the Board will resolve all reasonable 
doubt in the Veteran's favor and grant the claim.

The Veteran may be awarded service connection by showing that 
she currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases will be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10 percent) within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2008).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran's STRs show that she was seen on numerous 
occasions for severe headaches.  In April 1998, the Veteran 
reported severe headaches for one week with light and sound 
sensitivity and stomach cramps.  She was diagnosed with 
migraine headaches and prescribed medication.  An August 1999 
optometry record includes an instruction to return if her 
headaches persist with the new eyeglass prescription.  In 
October 1999, the Veteran was again seen for headaches.  The 
examiner indicated tension versus migraine headaches, rule 
out chronic sinusitis.  A January 2000 record indicates that 
the Veteran reported daily headaches for the prior six 
months, which started while at work but resolved completely 
on the weekends.  The examiner indicated tension headaches 
exacerbated by computer screen glare. In March 2000, the 
Veteran indicated headaches severe enough to induce vomiting.  
A CT scan showed a normal scan of the brain.  The record from 
a March 2000 neurology consultation diagnosed migraine 
headaches.  An April 2000 record shows some improvement of 
symptoms with migraine medication.  Thus, the service medical 
records indicate a migraine condition which had not 
completely resolved prior to her discharge which supports her 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

Evidence against the claim involves post-service medical 
records which note that her first documented complaints of 
headaches were approximately three years after her military 
service had ended.  At that time, in April 2003, the Veteran 
reported headaches with increasing frequency following the 
birth of her child in March 2003.  The three-year lapse 
between the Veteran's separation from active duty in 2000 and 
the first documented complaints of headaches provides 
evidence against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  

The post-service records establish that the Veteran has had a 
continuous migraine condition since 2003.  A letter dated 
January 2007 from E.F., M.D. states that he has treated the 
Veteran for migraine headaches since April 2003 and that he 
continues to treat her for migraine headaches.  This record 
also serves as prove of a current diagnosis of a disability 
satisfying the first element of Hickson, supra.  

Additionally, the Veteran testified at her hearing that she 
experienced persistent headaches since first being treated in 
service.  While she indicated that she had not sought regular 
treatment, she indicated that she had on one occasion sought 
emergency treatment for a migraine headache which a statement 
from a friend of the Veteran's, D.M., corroborates.  Also 
since the Veteran is competent to testify as to the 
observable aspects of headaches, and headaches are diagnosed 
based on purely subjective complaints, the Board may accept 
her statements in this regard.  Indeed, in Barr v. Nicholson, 
21 Vet. App. 303, 305 (2007), the Court held that when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Id.  The Board 
finds the Veteran's statements and testimony concerning the 
presence and date of onset of her headaches to be credible, 
thereby providing highly probative evidence in support of her 
claim.  

In light of the Veteran's complaints of severe and frequent 
headaches in service, the three-year period after service in 
which there are no documented complaints of headaches, and 
the Veteran's statements that she has suffered from chronic 
headaches since service, the issue of whether the Veteran's 
migraine headaches had their onset in service is in relative 
equipoise, i.e., about evenly balanced for and against her 
claim.  In these situations, the Veteran is given the benefit 
of the doubt.  Consequently, resolving all reasonable doubt 
in the Veteran's favor, the Board finds that the Veteran's 
migraine headaches were incurred in service.  38 C.F.R. § 
3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit- of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).  As such, the Board will grant this appeal.

III.	Service Connection for the Residuals of a Pituitary 
Tumor

The Veteran asserts that the headaches she had in service 
were an early manifestation of her later diagnosed tumor.  
The Veteran's STRs include treatment for headaches dating 
back to 1998.  These headaches were diagnosed as migraine 
headaches, a disorder for which the Veteran was still 
receiving treatment even after resection of the pituitary 
tumor.  For the reasons and bases discussed below, the Board 
finds that there is insufficient medical evidence to support 
the Veteran's claim.

For a Veteran who served 90 days or more of active service, 
there is a presumption of service connection for a brain 
tumor, if the disability is manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's STRs do not show that a brain tumor, pituitary 
microadenoma, was  affirmatively present during service. 
Concerning this, a March 2000 CT Scan showed a normal scan of 
the Veteran's brain. As there is no competent evidence, 
either contemporaneous with or after service, that a brain 
tumor was observed during service, the principles of service 
connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

After service, the brain tumor was first documented in May 
2003, nearly three years after service, which is beyond the 
one-year presumptive period for manifestation of a brain 
tumor as a chronic disease under 38 U.S.C.A. §§ 1112, 1137.

And although service connection may be established for any 
disease diagnosed after service, when all the evidence, 
including that pertinent to service is considered, as there 
is no competent medical evidence of record that relates the 
brain tumor, first diagnosed after service, to an injury, 
disease, or event of service origin, service connection under 
38 C.F.R. § 3.303(d) is not established.

Where as here, the determinative issue involves a question of 
a medical diagnosis, competent medical evidence is required 
to substantiate the claim because a layperson is not 
competent to diagnose a brain tumor.  While the Veteran may 
believe that her headaches during service were an early 
manifestation of her later diagnosed pituitary tumor, there 
is simply no medical evidence to support that finding.  
Additionally, the Veteran without medical training is not 
competent to comment on the etiology of her pituitary tumor. 
For this reason, the Board rejects the Veteran's statements 
as competent evidence to substantiate the claim. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


At the January 2003 VA examination, the VA examiner stated 
that there is no evidence that the Veteran had a pituitary 
tumor during active duty military and the March 2000 CT scan 
would have shown a pituitary tumor had one existed at that 
time.  As the VA examiner based his opinion on a thorough 
review of the record, the Board finds that his opinion 
constitutes compelling evidence against the claim for service 
connection for the residual of a pituitary tumor.  See Wray 
v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position).

The Veteran also submitted an opinion from B.B.L., M.D. 
stating that due to the size of the tumor, he believed it 
would have taken years to grow.  As such he stated the tumor 
would have had its onset during her military service.  
Unfortunately, the doctor's statement includes a key mistake 
of fact that the Veteran's service ended in 2002, one year 
prior to the tumor diagnosis, rather than her actual 
discharge in 2000, three years prior to the diagnosis.  The 
Board is unable to determine without speculating whether the 
rate of growth described by Dr. B.B.L. would put the onset of 
the tumor back three years prior to the diagnosis.  Due to 
this key mistake of fact, the Board does not find this 
opinion to be competent evidence.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 
427 (2006); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

As the Board may consider only competent medical evidence to 
support its finding on a question of a medical diagnosis, not 
capable of lay observation, and as the competent medical 
evidence does not relate the brain tumor to service, the 
preponderance of the evidence is against this claim, the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).

ORDER

The claim for service connection for migraine headaches is 
granted.

The claim for service connection for the residuals of a 
pituitary tumor, however, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


